 1                       UNITED STATES DISTRICT COURT
 2                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 3
 4
       SECURITIES AND EXCHANGE                      Case No.:
 5     COMMISSION,                                  2:19-cv-09358-SVW-SK
 6
                    Plaintiff,
 7
             vs.
 8
 9     RICHARD JOHNATHAN EDEN,
       an individual; and
10     CHRISTOPHER MICHAEL
       NEUMANN, an individual,
11
                    Defendants.
12
13
               [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT
14                     RICHARD JOHNATHAN EDEN
15         The Securities and Exchange Commission having filed a Complaint and
16   Defendant Richard Johnathan Eden having entered a general appearance;
17   consented to the Court’s jurisdiction over Defendant and the subject matter of this
18   action; consented to entry of this Final Judgment without admitting or denying the
19   allegations of the Complaint (except as to jurisdiction and except as otherwise
20   provided herein in paragraph VI); waived findings of fact and conclusions of law;
21   and waived any right to appeal from this Final Judgment:
22                                             I.
23         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
24   is permanently restrained and enjoined from violating, directly or indirectly, Section
25   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
26   78j(b)] and Rule 10b‒5 promulgated thereunder [17 C.F.R. § 240.10b‒5], by using
27
28                                             1
 1   any means or instrumentality of interstate commerce, or of the mails, or of any
 2   facility of any national securities exchange, in connection with the purchase or sale
 3   of any security:
 4         (a)    to employ any device, scheme, or artifice to defraud;
 5         (b)    to make any untrue statement of a material fact or to omit to state a
 6         material fact necessary in order to make the statements made, in the light of
 7         the circumstances under which they were made, not misleading; or
 8         (c)    to engage in any act, practice, or course of business which operates or
 9         would operate as a fraud or deceit upon any person.
10         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
11   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
12   binds the following who receive actual notice of this Judgment by personal service
13   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
14   and (b) other persons in active concert or participation with Defendant or with
15   anyone described in (a).
16                                            II.
17         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
18   Defendant is permanently restrained and enjoined from violating Section 17(a) of
19   the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or
20   sale of any security by the use of any means or instruments of transportation or
21   communication in interstate commerce or by use of the mails, directly or indirectly:
22         (a)    to employ any device, scheme, or artifice to defraud;
23         (b)    to obtain money or property by means of any untrue statement of a
24         material fact or any omission of a material fact necessary in order to make the
25         statements made, in light of the circumstances under which they were made,
26         not misleading; or
27         (c)    to engage in any transaction, practice, or course of business which
28                                             2
 1   operates or would operate as a fraud or deceit upon the purchaser.
 2         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
 3   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
 4   binds the following who receive actual notice of this Judgment by personal service
 5   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
 6   and (b) other persons in active concert or participation with Defendant or with
 7   anyone described in (a).
 8                                            III.
 9         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
10   is permanently restrained and enjoined from violating, directly or indirectly, Section
11   15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)] by using any means or
12   instrumentality of interstate commerce, or of the mails, or of any facility of any
13   national securities exchange, to effect transactions in, or induce or attempt to induce
14   the purchase or sale of, securities while not registered with the Commission as a
15   broker or dealer or while not associated with an entity registered with the
16   Commission as a broker or dealer.
17         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
18   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
19   binds the following who receive actual notice of this Judgment by personal service
20   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
21   and (b) other persons in active concert or participation with Defendant or with
22   anyone described in (a).
23                                            IV.
24         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
25   is permanently restrained and enjoined from violating Section 5 of the Securities
26   Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable
27   exemption:
28                                             3
 1                (a)   unless a registration statement is in effect as to a security,
 2                      making use of any means or instruments of transportation or
 3                      communication in interstate commerce or of the mails to sell
 4                      such security through the use or medium of any prospectus or
 5                      otherwise;
 6                (b)   unless a registration statement is in effect as to a security,
 7                      carrying or causing to be carried through the mails or in
 8                      interstate commerce, by any means or instruments of
 9                      transportation, any such security for the purpose of sale or for
10                      delivery after sale, or;
11                (c)   making use of any means or instruments of transportation or
12                      communication in interstate commerce or of the mails to offer
13                      to sell or offer to buy through the use or medium of any
14                      prospectus or otherwise any security, unless a registration
15                      statement has been filed with the Commission as to such
16                      security, or while the registration statement is the subject of a
17                      refusal order or stop order or (prior to the effective date of the
18                      registration statement) any public proceeding or examination
19                      under Section 8 of the Securities Act [15 U.S.C. § 77h].
20         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
21   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
22   binds the following who receive actual notice of this Final Judgment by personal
23   service or otherwise: (a) the officers, agents, servants, employees, and attorneys of
24   either Defendant; and (b) other persons in active concert or participation with
25   either Defendant or with anyone described in (a).
26
27
28                                             4
 1
 2                                              V.
 3                IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
 4   Defendant is liable for disgorgement of $777,271.57, representing profits gained
 5   as a result of the conduct alleged in the Complaint, together with prejudgment
 6   interest thereon in the amount of $55,146.68 and a civil penalty in the amount of
 7   $125,000.00 pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)]
 8   and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant
 9   shall satisfy this obligation by paying the amounts set forth above to the Securities
10   and Exchange Commission within 30 days after entry of this Final Judgment.
11          Defendant may transmit payment electronically to the Commission, which
12   will provide detailed ACH transfer/Fedwire instructions upon request. Payment
13   may also be made directly from a bank account via Pay.gov through the SEC
14   website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by
15   certified check, bank cashier’s check, or United States postal money order payable
16   to the Securities and Exchange Commission, which shall be delivered or mailed to
17         Enterprise Services Center
           Accounts Receivable Branch
18
           6500 South MacArthur Boulevard
19         Oklahoma City, OK 73169
20   and shall be accompanied by a letter identifying the case title, civil action number,
21   and name of this Court; Richard Johnathan Eden as a defendant in this action; and
22   specifying that payment is made pursuant to this Final Judgment.
23         Defendant shall simultaneously transmit photocopies of evidence of
24   payment and case identifying information to the Commission’s counsel in this
25   action. By making this payment, Defendant relinquishes all legal and equitable
26   right, title, and interest in such funds and no part of the funds shall be returned to
27   Defendant. The Commission shall send the funds paid pursuant to this Final
28                                              5
 1   Judgment to the United States Treasury.
 2         The Commission may enforce the Court’s judgment for disgorgement and
 3   prejudgment interest by moving for civil contempt (and/or through other collection
 4   procedures authorized by law) at any time after 30 days following entry of this
 5   Final Judgment. Defendant shall pay post judgment interest on any delinquent
 6   amounts pursuant to 28 U.S.C. § 1961.
 7                                            VI.
 8         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely
 9   for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
10   Code [11 U.S.C. §523], the allegations in the complaint are true and admitted by
11   Defendant, and further, any debt for disgorgement, prejudgment interest, civil
12   penalty or other amounts due by Defendant under this Final Judgment or any other
13   judgment, order, consent order, decree or settlement agreement entered in
14   connection with this proceeding, is a debt for the violation by Defendant of the
15   federal securities laws or any regulation or order issued under such laws, as set
16   forth in Section 523(a)(19) of the Bankruptcy Code [11 U.S.C. §523(a)(19)].
17                                            VII.
18         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
19   Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
20   of this Final Judgment.
21
22
23   Dated: ______________________,
              December 12, 2019     _____
24
25                                           ____________________________________
26                                           UNITED STATES DISTRICT JUDGE

27
28                                             6
